DETAILED ACTION
Introduction
Claims 1-5 and 7-12 have been examined in this application. Claims 1, 3, 4, 7, 9, and 10 are amended. Claims 2, 5, 8, 11, and 12 are original. Claim 6 is cancelled. This is a final office action in response to the amendments and arguments filed 12/16/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2018-016037 filed in Japan on 01/31/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, filed 12/16/2020, have been fully considered.
Regarding the remarks pertaining to the previously made rejections and claim interpretation under 35 U.S.C. 112 (presented on p. 12 under the heading “35 U.S.C. §112”), the arguments and amendments are persuasive and all previously made rejections under 112(b) and withdrawn, and no remaining terms in the claims invoke 112(f).
Regarding the arguments pertaining to the previously made 35 U.S.C. 103 (presented on p. 12-15 under the heading “35 U.S.C. §103”), the arguments are not persuasive. The arguments state that the reference US2013/0211656A1 (An et al.). does not teach “wherein during a period of time after the autonomous driving traveling is canceled until judging that the autonomous driving traveling is possible, the experience information, which is information obtained from the operation information and indicates the control method when the vehicle travels along the route during manual driving traveling, is stored in the experience information database by associating the experience information with the status information.” However, the reference of An et al. was not relied upon to teach the entirety of this limitation in the previously made rejection. As recited in the non-final rejection mailed 10/24/2020, the reference of JP2012051441A (Iwasaki et al.) discloses that ”the experience information, which is information obtained from the operation information and indicates the control method when the vehicle travels along the route during manual driving traveling, is stored in the experience information database by associating the experience information with the status information” during a period of manual driving (see at least p. 10 of the non-final rejection and the English translation of Iwasaki et al. provided with the IDS, [0026, 0035], when a driver override occurs (when manual control happens), status information (e.g. position in a curve) and experience information (e.g. speed which indicates control) are stored in a related fashion). The reference of An et al. was then relied upon to teach that manual driving (such as the type that occurs in Iwasaki et al. during an override) may occur “during a period of time after the autonomous driving traveling is canceled until judging that the autonomous driving traveling is possible” (see at least p. 10 of the non-final rejection and An et al. Figure 12). In Iwasaki et al., which is during manual driving, which is taught to occur during the claimed period of time by An et al. Upon further consideration of all amendments, the previously made rejection under 103 is withdrawn and a new grounds of rejection is made using the additional prior art of US2017/0090476A1 (Letwin et al.) as well as the previously relied upon art of JP2012051441A (Iwasaki et al.) and US2013/0211656A1 (An et al.).

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
In Claim 1, "wherein the status information with the experience information are stored in an associated manner" should instead read "wherein the status information and the experience information are stored in an associated manner"
In Claim 7, the preamble should instead read “An autonomous driving assistance method, performed by an autonomous driving assistance apparatus having a memory storing a plurality of programs and a processor, the method performed by the processor when executing the plurality of programs to perform steps comprising:” for consistency with the dependent clams.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5 and 7-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 7
Claims 2-5 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 2-5) and Claim 7 (for Claims 8-12) and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1
Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claims 1-4, the claims recite the term “the experience information search unit.” However there is no antecedent basis for this term in the claims. It is not clear if this term refers to the processor in the claim, or may refer to some external search unit as is disclosed in Figure 8 or is meant to encompass both of these, or something else entirely. The scope of the claims is therefore indefinite. For the purposes of examination, the term is interpreted as referring to the processor.
Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Publication JP2012051441A (Iwasaki et al.) (Translation provided with IDS filed 9/4/2019 used for citation purposes) in view of Publication US2017/0090476A1 (Letwin et al.), further in view of Publication US2013/0211656A1 (An et al.).

Regarding Claim 1, Iwasaki et al. discloses an autonomous driving assistance apparatus (see [0001]) comprising:
a memory storing a plurality of programs;
a processor, which when executing the plurality of programs, causes the autonomous driving assistance apparatus to perform the steps (see [0017] the various apparatuses acting as modules of the computer/ECU, i.e. software programs in memory) of:
calculating, based on at least map information (see [0020] GPS data) and vehicle motion information (see [0020] e.g. own vehicle direction, yaw rate) as input information, status recognition information, including status information about a status of a vehicle (see [0020] accumulating position of the own vehicle) and a peripheral status of the vehicle (see [0019] periphery environment information), based on the input information (see [0019, 0020, 0022], the periphery environment information and position collectively making up the status recognition information and based on the collection from all sensor inputs);
outputting operation information obtained by a manual operation (see [0021], the override detection apparatus outputting sensor data related to manual operation and [0026] information of the speed of positions during driver overriding being output for database 20);
storing, in an experience information database (see [0022] database 20) the status information belonging to the status recognition information (see [0026] positions along a curve are stored) and experience information representing information obtained from the operation information about a  (see [0026] stored information about a control method for a route such as a speed parameter, obtained during a driver override (manual driving)), wherein the status information with the experience information are stored in an associated manner (see [0026] the speed in each position for a specific curve stored together in association);
managing information stored in the experience information database (see [0035] contents can be stored or updated in the database);
searching the experience information database (see [0024] target course production apparatus 30 searches the database 20) by using the status information belonging to the status recognition information as a search key (see [0024] the search is based on present periphery environment information and own vehicle information (i.e. the status recognition information including status information) to find a similar scene) and extracting the experience information corresponding to the search key from the experience information database (see [0026] when a similar scene is found the experience information such as the speed at each position is retrieved);
calculating a control method for the autonomous driving traveling based on the experience information extracted by the experience information search unit and outputting control method information about the calculated control method if the autonomous driving traveling is possible (see [0025-0027] a target course and speed are corrected/amended by using the experience information such as the speed at each position); and
implementing the autonomous driving traveling by operating the vehicle based on the outputted control method information (see [0028, 0030, 0038] vehicle control apparatus 32 controls driving state to operate the vehicle along the target course),
wherein during a period of time of manual driving, the experience information, which is information obtained from the operation information and indicates the control method when the  (see Figure 4, [0026, 0035], when a driver override is performed (i.e. in manual driving), the database 20 is updated with the periphery environment information and own vehicle information at the time of overriding, such as [0026] the experience information such as the speed, associated with each position (the status information) which indicates the appropriate control method for driving).


As recited above, Iwasaki et al. discloses storing status information and experience information in a database in an associated manner (see [0026] and mapping of the “storing” limitation above).

Iwasaki et al. does not explicitly recite storing, in an experience information database the status information belonging to the status recognition information in a status information table and experience information representing information obtained from the operation information about a control method for the vehicle to travel along a route during manual driving in an experience information table.
In other words, Iwasaki et al. merely does not explicitly state that these pieces of information are stored in tables.

However, Letwin et al. teaches a technique in vehicle control (see e.g. Claim 1) including:
storing, status information in a status information table and experience information in an experience information table (see [0038] control unit 130 can include a table that specifies the type of action to be performed (experience information that represents a control method, and stored as part of a table, i.e. one row or column being a table) based on a detected event or condition (status information of a particular vehicle condition)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify database 20 of Iwasaki et al. to use a table format of the data, as is taught by Letwin et al., with the motivation of enhancing the flexibility by allowing storage of additional associated data such as magnitude of an action (see Letwin et al. [0038]).


As recited above, Iwasaki et al. discloses the experience information being stored and associated with status information during a time of manual driving (see [0026, 0035] and mapping of the “wherein” limitation above).

Iwasaki et al. does not explicitly recite
judging whether traveling by autonomous driving is possible or not, based on at least the experience information extracted by the experience information search unit;
canceling the autonomous driving traveling if the autonomous driving traveling is impossible; 
wherein during a period of time after the autonomous driving traveling is canceled until judging that the autonomous driving traveling is possible, the experience information… is stored.

However An et al. teaches an autonomous driving assistance apparatus (see [0057] autonomous driving apparatus 100) including functions for:
judging whether traveling by autonomous driving is possible or not (see Figure 12, [0130], step S73, it is determined whether autonomous driving is possible), based on at least experience (see [0129-0131] based on a simulation of a driving trajectory, i.e. experience information about the control method for a certain trajectory);
canceling the autonomous driving traveling if the autonomous driving traveling is impossible (see Figure 12, [0124] if autonomous driving is not possible (no in S73) manual driving is requested and performed at S61 and S62); 
wherein manual driving occurs
during a period of time after the autonomous driving traveling is canceled until judging that the autonomous driving traveling is possible (see Figure 12, manual driving may occur at S62 after a previous cancelation in S73 and before the method repeats to S55 in Figure 11 begins autonomous driving the next time it is possible in S67-S75).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the autonomous driving assistance apparatus of Iwasaki et al. with the ability to determine if autonomous driving is possible, as taught by An et al., resulting in the manual driving and storing of experience information during a period of time after autonomous driving is cancelled until it is judged to be possible, with the motivation of improving the safety and convenience of the autonomous vehicle by allowing autonomous travel for reliable sections without requiring intervention of a driver (see An et al. [0005, 0008, 0144]).

Regarding Claim 2, Iwasaki et al. further discloses, wherein the experience information database stores the status information belonging to the status recognition information and the experience information by associating the status information with the experience information (see [0026] for example status information of positions along a curve and experience information of speed stored together), and
(see [0024, 0026] searching based on periphery and own vehicle information (including position as the status information) and extracting the experience information for control such as speed).

Iwasaki et al. does not explicitly recite the autonomous driving assistance apparatus according to claim 1, 
wherein the experience information database and also stores the experience information by associating the experience information with the number of registrations of the experience information; and
wherein when searching the experience information database by using the status information as the search key, the experience information search unit extracts the experience information based on the number of registrations as the experience information corresponding to the search key from the experience information database.

However An et al. teaches the autonomous driving assistance apparatus as recited above,
wherein the experience information database also stores the experience information by associating the experience information with the number of registrations of the experience information (see [0102] count information for each section ([0019, 0050] a section being autonomous driving context data to allow autonomous driving on a reliable path, i.e. the experience data about the control method of autonomous driving for a path) is recorded); and
wherein when searching the experience information database, the experience information search unit extracts the experience information based on the number of registrations as the experience information from the experience information database (see [0102, 0103], when sections are determined to be reliable they may be shared between vehicles. In other words, the experience information is able to be accessed and extracted based on its reliability, which is a function of the number of registrations).
The motivation to combine Iwasaki et al. and An et al. was provided in the rejection of Claim 1. 

Regarding Claim 3, Iwasaki et al. discloses the autonomous driving assistance apparatus according to claim 1, wherein the status recognition information includes information indicative of a lane-based position of the vehicle as the status information (see [0047] the driving lane L and its information is part of the periphery environment information, which is part of the status recognition information);
wherein the experience information database stores the information indicative of the lane-based position of the vehicle as the status information belonging to the status recognition information (see [0022], the database 20 stores the periphery environment information (including the lane-based position information per [0047] and own vehicle information as the status recognition information,); and
wherein the experience information search unit searches the experience information database by using the information indicative of the lane-based position of the vehicle as the search key (see [0024] the database 20 is searched using periphery environment information (therefore including the lane-based position information per [0047])) and extracts the experience information corresponding to the search key from the experience information database ((see [0026] when a similar scene is found the experience information such as the speed is retrieved).

Regarding Claim 4, Iwasaki et al. discloses the autonomous driving assistance apparatus according to claim 1, wherein the status recognition information includes information which is about a (see [0026] information about other vehicles is included in the periphery environment information (part of the status recognition information) including a preceding vehicle) and includes information about a preceding vehicle position indicative of a position of the preceding vehicle relative to the vehicle and information about a preceding vehicle status indicative of a traveling status of the preceding vehicle (see [0024] for example the relative position of a stop vehicle is part of the information stored (position data and a traveling status of the vehicle being a stopped vehicle));
wherein the experience information database stores the information about the preceding vehicle position and the information about the preceding vehicle status as the status information belonging to the status recognition information (see [0024] the scene information in the database 20 includes the position and traveling status, as part of the status recognition information); and
wherein the experience information search unit searches the experience information database by using the information about the preceding vehicle position and the information about the preceding vehicle status as the search key (see [0024] the database 20 is searched using periphery environment information ([0024, 0026] which may include preceding vehicle position and status)) and extracts the experience information corresponding to the search key from the experience information database (see [0026] when a similar scene is found the experience information such as the speed at each position is retrieved).

Regarding Claim 5, Iwasaki et al. discloses the autonomous driving assistance apparatus according to claim 1, wherein the experience information database is mounted in the vehicle which implements the autonomous driving traveling (see [0017] database 20 may be in a vehicle-mounted computer).

Regarding Claim 7, Iwasaki et al. discloses in an autonomous driving assistance apparatus having a memory storing a plurality of programs and a processor (see [0017] the various apparatuses acting as modules of the computer/ECU, i.e. software programs in memory), a method performed by the processor when executing the plurality of programs comprising the steps of (see [0001], autonomous vehicle control apparatus performing the method of Figure 4):
a status recognition step of using at least map information (see [0020] GPS data) and vehicle motion information (see [0020] e.g. own vehicle direction, yaw rate) as input information and calculating status recognition information, including status information about a status of a vehicle (see [0020] accumulating position of the own vehicle) and a peripheral status of the vehicle (see [0019] periphery environment information, based on the input information (see [0019, 0020, 0022], the periphery environment information and position collectively making up the status recognition information and based on the collection from all sensor inputs);
a manual control step of outputting operation information obtained by manual operation (see [0021], manual operation may occur in which sensor information is output, and [0026] information of the speed of positions during driver overriding being output for database 20);
an experience information registration step of managing an experience information database (see [0022] database 20) that stores the status information belonging to the status recognition information (see [0026] positions along a curve are stored) and experience information representing information obtained from the operation information about a control method for the vehicle to travel along a route during the manual driving (see [0026] stored information about a control method for a route such as a speed parameter, obtained during a driver override (manual driving)), wherein the status information and the experience information are stored in an associated manner (see [0026] the speed in each position for a specific curve stored together in association);
(see [0024] the search is based on present periphery environment information and own vehicle information (i.e. the status recognition information including status information) to find a similar scene) and extracting the experience information corresponding to the search key from the experience information database (see [0026] when a similar scene is found the experience information such as the speed at each position is retrieved);
a control judgment step of: calculating a control method for the autonomous driving traveling based on the experience information extracted in the experience information search step and outputting control method information about the calculated control method if the autonomous driving traveling is possible (see [0026, 0027] a target course and speed are corrected/amended by using the experience information such as the speed at each position); and
a control execution step of implementing the autonomous driving traveling by operating the vehicle based on the control method information which is a processing result of the control judgment step (see [0028, 0030] vehicle control apparatus 32 controls driving state to operate the vehicle),
wherein in the experience information registration step, during a period of manual driving, the experience information, which is information obtained from the operation information and indicates the control method when the vehicle travels along the route during manual driving traveling, is registered in the experience information database by associating the experience information with the status information (see Figure 4, [0026, 0035], when a driver override is performed (i.e. in manual driving), the database 20 is updated with the periphery environment information and own vehicle information at the time of overriding, such as [0026] the experience information such as the speed, associated with each position (the status information) which indicates the appropriate control method for driving).


As recited above, Iwasaki et al. discloses storing status information and experience information in a database in an associated manner (see [0026] and mapping of the “registration” step above).

Iwasaki et al. does not explicitly recite an experience information registration step of managing an experience information database that stores in a status information table the status information belonging to the status recognition information and experience information representing information obtained from the operation information about a control method for the vehicle to travel along a route during the manual driving in an experience information table.
In other words, Iwasaki et al. merely does not explicitly state that these pieces of information are stored in tables.

However, Letwin et al. teaches a technique in vehicle control (see e.g. Claim 1) including:
storing, status information in a status information table and experience information in an experience information table (see [0038] control unit 130 can include a table that specifies the type of action to be performed (experience information that represents a control method, and stored as part of a table, i.e. one row or column being a table) based on a detected event or condition (status information of a particular vehicle condition)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and use of database 20 of Iwasaki et al. to use a table format of the data, as is taught by Letwin et al., with the motivation of enhancing the flexibility by allowing storage of additional associated data such as magnitude of an action (see Letwin et al. [0038]).


As recited above, Iwasaki et al. discloses the experience information being stored and associated with status information during a time of manual driving (see [0026, 0035] and mapping of the “wherein” limitation above).

Iwasaki et al. does not explicitly recite
a control judgment step of: judging whether autonomous driving traveling is possible or not, based on at least the experience information extracted in the experience information search step; canceling the autonomous driving traveling if the autonomous driving traveling is impossible; 
wherein in the experience information registration step, during a period of time after the autonomous driving traveling is canceled in the control judgment step until it is then judged that the autonomous driving traveling is possible, the experience information… is registered.

However An et al. teaches an autonomous driving assistance method (see e.g. Claim 1) including:
a control judgment step of: judging whether autonomous driving traveling is possible or not (see Figure 12, [0130], step S73, it is determined whether autonomous driving is possible), based on at least the experience information (see [0129-0131] based on a simulation of a driving trajectory, i.e. experience information about the control method for a certain trajectory); canceling the autonomous driving traveling if the autonomous driving traveling is impossible (see Figure 12, [0124] if autonomous driving is not possible (no in S73) manual driving is requested and performed at S61 and S62),
and wherein manual driving occurs:
during a period of time after the autonomous driving traveling is canceled in the control judgment step until it is then judged that the autonomous driving traveling is possible (see Figure 12, manual driving may occur at S62 after a previous cancelation in S73 and before the method repeats to S55 in Figure 11 begins autonomous driving the next time it is possible in S67-S75).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the autonomous driving assistance method of Iwasaki et al. with the step of cancelling autonomous driving as taught by An et al., resulting in manual driving and therefore the registering of experience information occurring during a period of time after autonomous driving is cancelled until it is judged to be possible, with the motivation of improving the safety and convenience of the autonomous vehicle by allowing autonomous travel for reliable sections without requiring intervention of a driver (see An et al. [0005, 0008, 0144]).

Regarding Claim 8, Iwasaki et al. further discloses, wherein the experience information database stores the status information belonging to the status recognition information and the experience information by associating the status information with the experience information (see [0026] the periphery environment information and own vehicle information (status recognition information) are stored, for example for a particular curve, along with associated information about a control method for a route (for example speed of each position for the curve); and
the experience information search step when searching the experience information database by uses the status information as the search key (see [0024] the search is based on present periphery environment information and own vehicle information (i.e. the status information) to find a similar scene).

Iwasaki et al. does not explicitly recite the autonomous driving assistance method according to claim 7,

wherein in the experience information search step when searching the experience information database by using the status information as the search key, the experience information based on the number of registrations is extracted from the experience information database as the experience information corresponding to the search key.

However An et al. teaches the autonomous driving assistance method as recited above,
wherein the experience information database also stores the experience information by associating the experience information with the number of registrations of the experience information (see [0102] count information for each section ([0019] a section being autonomous driving context data to allow autonomous driving, i.e. data about the control method of autonomous driving) is recorded); and
wherein in the experience information search step when searching the experience information database, the experience information based on the number of registrations is extracted from the experience information database (see [0102, 0103], when sections are determined to be reliable they may be shared between vehicles. In other words, the experience information is able to be accessed and extracted based on its reliability, which is a function of the number of registrations).
The motivation to combine Iwasaki et al. and An et al. was provided in the rejection of Claim 7.

Regarding Claim 9, Iwasaki et al. discloses the autonomous driving assistance method according to claim 7, wherein the status recognition information includes information indicative of a lane-based (see [0047] the driving lane L and its information is part of the periphery environment information, which is part of the status recognition information);
wherein the experience information database stores the information indicative of the lane-based position of the vehicle as the status information belonging to the status recognition information (see [0022], the database 20 stores the periphery environment information (including the lane-based position information per [0047] and own vehicle information as the status recognition information,); and
wherein in the experience information search step, the experience information database is searched by using the information indicative of the lane-based position of the vehicle as the search key (see [0024] the database 20 is searched using periphery environment information (therefore including the lane-based position information per [0047])) and the experience information corresponding to the search key is extracted from the experience information database ((see [0026] when a similar scene is found the experience information such as the speed at each position is retrieved).

Regarding Claim 10, Iwasaki et al. discloses the autonomous driving assistance method according to claim 7, wherein the status recognition information includes information which is about a preceding vehicle of the vehicle as the status information (see [0026] information about other vehicles is included in the periphery environment information (part of the status recognition information) including a preceding vehicle) and includes information about a preceding vehicle position indicative of a position of the preceding vehicle relative to the vehicle and information about a preceding vehicle status indicative of a traveling status of the preceding vehicle (see [0024] for example the relative position of a stop vehicle is part of the information stored (position data and a traveling status of the vehicle being a stopped vehicle));
 (see [0024] the scene information in the database 20 includes the position and traveling status, as part of the status recognition information); and
wherein in the experience information search step, the experience information database is searched by using the information about the preceding vehicle position and the information about the preceding vehicle status as the search key (see [0024] the database 20 is searched using periphery environment information ([0024, 0026] which may include preceding vehicle position and status) and the experience information corresponding to the search key is extracted from the experience information database ((see [0026] when a similar scene is found the experience information such as the speed at each position is retrieved).

Regarding Claim 11, Iwasaki et al. discloses the autonomous driving assistance method according to claim 7, wherein the experience information database is mounted in the vehicle which implements the autonomous driving traveling (see [0017] database 20 may be in a vehicle-mounted computer).

Regarding Claim 12, Iwasaki et al. does not explicitly recite the autonomous driving assistance method according to claim 7, wherein the experience information database is located in a data center coupled to the vehicle, which implements the autonomous driving traveling, via a communication network.

However An et al. teaches the autonomous driving assistance method as above,
(see Figure 3, [0049, 0103], autonomous driving sharing server 400 may contain reliable sections (a database of experience information relating to vehicle control) and [0055] be coupled to an autonomous driving apparatus 100 in a vehicle by a communication network).
The motivation to combine Iwasaki et al. and An et al. was provided in the rejection of Claim 7. 
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US20180088582A1 teaches subject matter including storing scenarios and output control data in a table (see e.g. [0024]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669          

/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619